Case 2:18-cr-00134 Document 77 Filed 10/15/18 Page 1 of 3 Page|D #: 1387

  
    
 

 
 

cClz_un_
rm hug

Company

  

THIS PUBLISHING AGREEMENT made and entered into effect this 20th day of Febmary 2006,
by and between Allen Loughry (hereinafter "Author"), of 820 Scenie Drive, Che;c'leston,WV 2531l
and McClain Prin’cing Company, (hereinafter ”Publisher”), 21 printing company with offices at
212 Main Street, Parson.s, WV 26287.
WITNESSETH
WHEREAS, Author has supplied Works and;

WHEREAS, Publisher agrees to produce Worl<;s by means of creating or reproducing
digital files and providing proofs, printing, binding, wimming, distributing and selling the Worl<s;

NOW 'I'HEREPORE, the parties, hereto, intending to be legally bound, hereby agree as
follows:

l. DBFINITION OF WORKS

Por the purpose of this Agreement, ”Works” shall constitute the following title: Don't Buy An~
other Vote. I Won’t Payfor a Landslz'de.

II. WARRANTY OP ORIG{NALITY

Author warrants that the Worl<s, in the form to be delivered to the Publisher; Will not infringe
any copyright or other proprietary rights of any third party

III. OWNERSHIP OF WORKS

Author and Publi.sher agree diet Author refains copyright of Works in their entirety and an
exclusive right to pubiieh is granted to Publ:isher. Reversion of all rights hereunder end owner-
ship in Worl<s shall transfer directly to Author should Publisher for any reason no longer con~
dust business as McClain Printing Company, or Withi:n three months of Publisher declaring the
book out of print, or if demand for the book exists and Publisher for whatever reason no longer
Wants to, or refuses to, reprint the Works. lf reversion of all rights and ownership does occur,
Author shall have first right to purchase pietee, film end inventory of the book

Author retains first and second serial righes as» well es selection righte, all motion pictme, televi-
sion, §ilm, merchandising, stage audio, video, zmimation, anithology, and electronic rights, or
any other dramatiej per§ormence rights 35 Weii as all foreign rights includng but moe iimii:ed eo
translation rights, British Commonwealth rights, foreign language rights, and foreign Hngiish
language rights. Any rights not expressly granted herein to the Pubiisher reside exclusively
Wit`n the Auihor.

C)'af),‘smansth and S‘ervl.`ce Guaranteed

  

 

l P.O Box 403‘ 212 Main Street v Parsons, We,sz Virginia 26287
CallTollFree: 8004554-7179 - Fhone:${)é-¢?&?,$$l * Fax: 304~478~4658 ~ E~mali:mcc?ain@meckainpriming.com

Ev‘|cClain-DOOZSB

 

060-/\

Case 2:18-cr-00134 Document 77 Filed 10/15/18 Page 2 of 3 Page|D #: 1388

PUBLISHING AGREEMENT -~ PAGE 2

lV. GRANT OF LlCENSE

Publisher retains all rights and license to works in their entirety Publlsher is not liable for con-
tent of Worl<s. Autltor. is responsible only if a lawsuit is actually broughtl taken to judgment, and
sustained against the Author upon final appeal All rights and license will transfer directly to
Author should Publisher for any reason no longer conduct business as McClain Printing Com~

Pany-
V. PAYMENT

Author agrees to accept royalty payments of fifteen percent (15%) of all Wholesale and fifteen
percent (15%) of all retail sales price of all books Sold by Publisher, not including shipping
handling and tax. The retail price for Works will be $29.99 and Wholesale sales to distributors
will be based on this retail price With a forty (40) percent discount fn addition to these royalty
sales, Author receives ten (10) copies of Worl<s; twenty-five (25) copies to be distributed by
Author to contributors to the project and five hundred (500) copies to be used by Author for
marketing purposes and one hundred (100) for book writing contest entries. Royalty payments
Will be paid to Author quarterly

In the event that books are sold in bulk and/ or to book clubs or chain retail stores in volume of
one hundred copies (100) or more, Author or Publisher may negotiate a discounted price Pro-
§Ieled[§£ §§5{11' §oks% ocf) 1p]roducticmi will be split 50/ 50 between Publisher and Author.

These parties hereto covenant and agree that this Agreement shall be binding upon their heirs
executors, administrators s»uccc-':s.sorsl and assigns

VII. COMl\/II'I'MEN'IS AND MARKETING

Publisher makes no guarantee of Success regarding its efforts under this Agreement and makes
no commitment Whatever with respect to revenue to be achieved from Works.

Author agrees that performance of Publisher's duties hereunder, in a manner that is reasonably
calculated to bring the Works to the attention of the market and to provide the market with
reasonable opportunity to procure and distribute the Worl<s, shell be eufficient to satisfy any
marketing obligation of l?ublieher hereunden 'l"“hese marketing contacts include but are not ex»~
elusive to Waldenbooks, Bames end l\lobiet Bel<er and Tayloy dietributots, as well as small book
dealers Who receive Publishet'e animal catalog and flyers of new books in print and Publisher‘e
Website.

Author makes no Wai‘ranty With regard to the commercial viability or success of Worl<s, Author
is responsible for all of Author‘s own marketing expensesi including bet not exclusive to, denise
portation, lodging and dining

MCClain»GGOZB¢l

OGO-A-OOZ

Case 2:18-cr-00134 Document 77 Filed 10/15/18 Page 3 of 3 Page|D #: 1389

PUBLISHING AGREEMENT - PAGE 3

Publisher agrees to produce five thousand (5,000) flyers printed one side process color plus two
(2) process color posters mounted to foam core and five thousand (5,000) business cards printed
process two (2) sides at no charge to Author, Author agrees to supply it'iforxttationl i.e. book
description, for flyers, poster and business cards

Author may Wish to purchase copies of Worl<s from Publisher at one and one half (1 & l/ 2)
times the cost of production

Vlll. GENERAL

All notices, payments or deliveries called for by this Agreement shall be deemed sufficient upon
sending to the address set forth on the previous page Bool<s will be boxed in bulk cartons and
storage will be the responsibility of Publisher.

Each party agrees to comply with all applicable laws and regulations of governmental bodies
having jurisdiction over the subject matter of this Agreement.

Neither party shall be held liable to the other for the failure of performance where such failure is
caused solely by supervening conditions beyond that party's control, including acts of God,
civil distinbance, strikes, labor disputes and lawful govermnental action if any provision of the
Agreement shall be deemed to be unlawful or unenforceable by a court of competent jurisdic-
tion, such termination shall have no effect on the validity and enforceability of the other terms
and conditions of this Agreement, and the challenged tenn shall be deleted

This agreement constitutes the entire understanding between the parties and supersedes all
prior statements, representations and agreements on the subject matterl This Agreement may be
amended only by a writing that refers to this Agreement and that is signed by all parties hereto

IN WITNBSS WHEREGF, the parties have caused this Agreement to be duly executed by their
authorized representatives below as of the date first previously Written

 

 

 

 

MCCLA;N PR);NTING coMPANY ALLEN mootqu

(Publisher) (Author)

at YQWM few A:…F
TH'LH: %/"*W”&"~/” TH'LP /)1/7!¢1/£;

DATE: c°"j'¢"”'“; ):)ATE; Q'QQ“O(@

 

 

 

McClain~GOOZBB

OGO-A-OOS

